t c summary opinion united_states tax_court louise coleman petitioner fred l nubin intervenor v commissioner of internal revenue respondent docket no 2557-04s filed date louise coleman pro_se fred l nubin pro_se mindy s meigs for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent issued to petitioner a final notice determining that petitioner was not entitled to allocate the deficiencies for and under sec_6015 petitioner timely filed her petition and then fred l nubin intervenor filed a notice of intervention after a concession by respondent that petitioner is entitled to relief from joint_and_several_liability under sec_6015 this court must decide whether respondent erred in granting relief to petitioner under sec_6015 most of the facts in this case have been stipulated and are so found petitioner resided in los angeles california at the time she filed her petition intervenor resided in thomaston georgia at the time of the filing of the notice of intervention on date petitioner and intervenor were married petitioner wa sec_34 years old and intervenor wa sec_50 years old at the time of their marriage in a daughter was born to petitioner and intervenor intervenor started the business activity fred nubin building maintenance prior to the marriage the business provided janitorial services during their marriage intervenor operated the business during the and taxable years in issue petitioner and intervenor were married and living together during and petitioner was not employed on a full-time basis petitioner and intervenor’s divorce was made final on date petitioner and intervenor jointly filed u s individual income_tax returns form sec_1040 for and attached to the joint tax_return is a schedule c profit or loss from business the schedule c lists the name of the proprietor as fred l nubin and the name of the business as fred nubin building maintenance attached to the joint tax_return is a schedule se social_security_self-employment_tax this schedule se lists the name of the person with self- employment income as fred l nubin no notices of deficiencies were issued by respondent on date steven a kovary a representative of petitioner and intervenor executed a consent to assessment and collection on behalf of both of them for and petitioner and intervenor stipulated that they do not dispute the assessed tax_liabilities and additions to tax with respect to the and taxable years a large part of the liabilities was attributable to omissions of dollar_figure and dollar_figure of gross_receipts on the schedules c attached to the and returns respectively respondent also made some minor adjustments in both years neither petitioner nor intervenor made any voluntary payments to the commissioner with respect to their joint income_tax liabilities for and petitioner’s income_tax refunds for the taxable years and were applied to the joint income_tax_liability owing for on date respondent received from petitioner a form_8857 request for innocent spouse relief on date respondent received from intervenor a form innocent spouse statement on date respondent issued to petitioner a final notice denying her request for relief this case is based on that final notice sec_6015 allows an individual to seek relief from joint_and_several_liability on a joint_return sec_6015 allows proportionate tax relief through allocation of the deficiency between individuals who filed a joint_return respondent met with petitioner and intervenor based on that interview and documents provided respondent concluded that petitioner is entitled to relief under sec_6015 with respect to the and liabilities remaining unpaid when asked during trial whether intervenor was saying petitioner omitted the income from the returns he responded no intervenor admitted that petitioner’s only relationship to the tax returns in question was that she signed the returns the record shows that the business was intervenor’s he was the one who initially started the business and he was the one who carried on the business intervenor was the one who reported self-employment_tax petitioner testified that intervenor always brought completed returns home for her to sign because petitioner did nothing other than sign completed returns it is obvious that intervenor is the one who omitted substantial amounts of income when he prepared the returns there was no evidence that petitioner had actual knowledge of the omitted income sec_6015 the record contains no reasons or facts which showed error in respondent’s concession reviewed and adopted as the report of the small_tax_case division decision will be entered for petitioner
